Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/16/2020.   
Claims 1-13 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “at least a part of the circuit board is supported by a notch portion in a distal end portion of a projecting end formed on the board storage portion side and the rotary shaft side of the insulator”. 
It means notch formed on the board storage portion (19) side of the insulator (32) and on the rotary shaft (13) side of the insulator (32).  Thus, it requires two notches or satisfies both conditions. 
Specification discloses “A notch portion 35 including a recess or groove is formed in a distal end portion 34 of the wall portion”, in the insulator 32 (Fig. 2).  There is one notch 35 in a distal end portion (34) of the projecting end formed on the board storage portion (19) side of the insulator (32).  The notch 35 is facing away from the rotary shaft (13) side of the insulator (32).  No notch in the rotary shaft (13) side of the insulator (32).  Thus, it is vague and indefinite.  
Claim 8 recites “pole faces of the plurality of the salient pole portions are exposed”, and claim 9 under claim 8 recites “the insulation material or the other insulation material, which is applied to the pole faces of the plurality of the salient pole portions”.  it is vague and indefinite what the state of the pole face.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KUDO et al (EP 2793370 A2, US 20140314596 A1, US 10465692 B2, IDS) in view of Watanabe et al (US 6359354 B1). 
As for claim 1, KUDO discloses (see US 20140314596 A1 for reference numbers) a molded structure of a brushless fan motor (200), comprising: 
a stator (120) including a plurality of stator poles (teeth 52 of core 50) configured by winding a slot winding (20 in 53) around a salient pole portion of a core (50) configured by laminating a plurality of steel sheets [0032], the core including a plurality of the salient pole portions, using a slot of an insulator [0032] placed around the core [0033]; 
a circuit board (70) fixed to the stator; 
a rotor (110) including a plurality of rotor poles (teeth) comprising a permanent magnet (30) on an inner peripheral side [0033], and a plurality of blades (a plurality of vanes 13) on an outer peripheral side [0023]; 
a stator-side case (2) including: 
a bearing support tube portion (61) housing a bearing (2) for rotatably supporting a rotary shaft (1) of the rotor; 
a housing portion (2) surrounding an outer periphery of the blades of the rotor; 
a board storage portion (62) configured to form a storage chamber of the circuit board by covering an inner and an outer peripheral side of the circuit board excluding a portion on the rotor side and a side opposite to the rotor (Figs. 1-3 shows a portion on the rotor side and a side opposite to the rotor are not covered by 62); and 
a molded portion (4) in which at least the stator and the circuit board including the electronic component are molded with an insulation material [0034], 
the board storage portion and the insulator are placed in such a manner as to surround a periphery of the bearing support tube portion (61, see figures), 
a part of the molded portion (4) is disposed between the bearing support tube portion (61) and the insulator and between the board storage portion and the insulator (Fig. 1), and 
the entire circuit board (70) located inside the storage chamber is covered with the part of the molded portion (4).   
KUDO failed to clearly disclose:
(1) a circuit board (70) fixed to the stator, in which an electronic component configuring a control circuit for controlling current flowing through the windings configuring the plurality of stator poles is mounted; 
(2) a plurality of webs coupling the board storage portion and the housing portion, 
(3) at least a part of the circuit board is supported by a notch portion in a distal end portion of a projecting end formed on the board storage portion side and the rotary shaft side of the insulator; and 
(4) the entire circuit board (70) located inside the storage chamber, excluding the portion supported by the projecting end formed on the board storage portion side of the insulator, is covered with the part of the molded portion (4).   
Re (1-4), Watanabe et al (US 6359354 B1) is combined.  
Re (1), it is notoriously old and well known in the art and therefore the examiner hereby takes official notice. As a reference, Watanabe discloses (C.3, L.15-20) a circuit board (4) fixed to the stator, in which an electronic component configuring a control circuit for controlling current flowing through the windings configuring the plurality of stator poles is mounted. 
Re (2), it is notoriously old and well known in the art and therefore the examiner hereby takes official notice.  As a reference, Watanabe discloses a plurality of webs coupling the board storage portion and the housing portion (C.1, L.55-56). 
Re (3), for purpose of examination, it is interpreted with Watanabe that at least a part of the circuit board is supported by a notch portion (Fig. 1 markup below) in a distal end portion of a projecting end formed on the board storage portion side of the insulator (markup, it is notoriously old and well known in the art) and near to the rotary shaft (13).  


    PNG
    media_image1.png
    281
    589
    media_image1.png
    Greyscale


Re (4), Watanabe discloses there the entire circuit board (4) is located inside the storage chamber is covered with the part of the molded portion (24) except the notch portion (i.e., excluding the portion supported by the projecting end formed on the board storage portion side of the insulator). 
Note that Watanabe also discloses (C.3, L.8-10) a plurality of projecting pole portions 2a (i.e., a plurality of stator poles), which is equivalent to that of KUDO.     
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reduced stress to the electronic component and the circuit board. Further refer “prior art made of record”.  
As for claim 7, KUDO as combined discloses the molded structure of the brushless fan motor according to claim 1, wherein KUDO as combined discloses the insulation material comprises an epoxy-based resin [0007] having a predetermined hardness after curing. See also Watanabe discloses epoxy-based resin (abstract, C.2, L.1, C.3, L.63, etc.).  
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over KUDO in view of Watanabe, and in further view of Neal (US 2008/0029506 A1). 
As for claim 8, KUDO as combined failed to disclose the molded structure of the brushless fan motor according to claim 1, wherein the stator and the circuit board including the electronic component are molded with the insulation material in a state of being housed in the stator-side case in such a manner that pole faces of the plurality of the salient pole portions are exposed, and the insulation material or another insulation material, which has viscosity that is impregnatable into the core, is applied to the pole faces of the plurality of the salient pole portions.  
Neal discloses (Figs. 1) molded structure of the brushless fan motor, in such a manner that pole faces of the plurality of the salient pole portions are exposed [0049, 0051], and the insulation material or another insulation material (air), which has viscosity that is impregnatable into the core, is applied to the pole faces of the plurality of the salient pole portions.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for inherent result of smeller gap between stator and rotor faces. 
As for claim 9, KUDO as combined teaches the molded structure of the brushless fan motor according to claim 8, wherein the insulation material or the other insulation material, which is applied to the pole faces of the plurality of the salient pole portions, comprises a low viscosity insulating resin.  
As for claim 10, KUDO as combined teaches the brushless fan motor according to claim 1, wherein the method for molding a brushless fan motor comprising
preparing a stator assembly including the insulator holding the circuit board and the stator; and fitting the stator assembly at a predetermined position on the bearing support tube portion in such a manner as to locate the circuit board inside the board storage portion are inherently necessitated by the apparatus of claim 1. 
KUDO as combined failed to describe the steps: enclosing a portion to be molded, the portion including at least the stator assembly, with a mold including a gate for injecting the insulation material for molding; and injecting the insulation material for molding through the gate of the mold and forming the molded portion.
Neal discloses (Figs. 5-6) molded structure of the brushless fan motor, in such a manner that enclosing a portion to be molded, the portion including at least the stator assembly, with a mold (72, 74) including a gate (80) for injecting the insulation material for molding; and injecting the insulation material for molding through the gate of the mold and forming the molded portion [0062, 0065-0067, 0069].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for molding very quickly and inexpensively.  

As for claim 11, KUDO as combined teaches the method for molding the brushless fan motor according to claim 10, wherein said fitting the stator assembly at the predetermined position on the bearing support tube portion includes bringing a step forming a small-diameter portion on an outer peripheral portion of the bearing support tube portion into contact with a flange portion on an inner peripheral side of the insulator and determining a position of the stator assembly are inherently necessitated by the apparatus of claim 1 to form the claimed shape.  
As for claim 12, KUDO as combined teaches the method for molding the brushless fan motor according to claim 10, wherein Neal shows (Figs. 5-6) the mold having the gate (80) on a side from bottom.  Said a side opposite to the board storage portion is relative depending on view point.  The board storage portion is upper side space of the frame boss 62 (Figs. 1-3).  Hence, a side from bottom is a side opposite to the board storage portion.  
As for claim 13, KUDO as combined teaches the method for molding the brushless fan motor according to claim 12, wherein the insulation material is injected in such a manner that a force that presses the stator assembly toward the storage chamber occurs due to the flow of the injected insulation material is obvious matter because injection of molding material is in form of liquid and injection means forcing the molding material to the storage chamber.  

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Prior Art Made of Record
The prior art made of record relied upon is considered pertinent to applicant's disclosure. 
Ishihara et al (US 20140354117 A1) – web 
YAMASAKI et al (US 20180252223 A1) – web 
Wagner et al (US 20130039783 A1) – web and electronic components. 
YOSHIDA et al (US 20110081258 A1) – insulator (bobbin) 422 of stator core.  
YANG et al (US 20080252163 A1) – web 14 and insulator (bobbin) 331, 332.of stator core.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270- and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834